DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17, 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 17, 20, it is unclear how an aperture can have a surface that may be punctured since puncturing the surface would form the aperture.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US 2003/0189046 to Quispe Gonzalez (Quispe).
Regarding claim 1, Quispe discloses a device (Fig 1) for storing multiple fluids in multiple compartments (intended use), comprising a first compartment (1) for storing a first fluid (intended use), a second compartment (22) for storing a second fluid (intended use), wherein the second compartment (22) is within the first compartment (1) (since the first compartment comprises the second compartment), a lid (13) of the first compartment (1) comprising a first aperture (21b) and a second aperture (22b), a holding lattice (2) for holding the second compartment (22) against the lid (13) of the first compartment (intended use), wherein the second compartment (22) is aligned with the second aperture (22b) of the lid.  In particular, the dividing wall (2) can function as a lattice to hold the formation of the second compartment against the lid.

Claim(s) 1-2, 5-7, 9, 12-13 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US 2010/0116825 to Young.
Regarding claim 1, Young discloses a device (1000) for storing multiple fluids in multiple compartments (intended use), comprising a first compartment (106) for storing a first fluid (intended use), a second compartment (300) for storing a second fluid (intended use), wherein the second compartment (300) is within the first compartment (106) (€0025), a lid (200) of the first compartment (106) comprising a first aperture (204 under 224) and a second aperture (204 under 222), a holding lattice (118, 128) for holding the second compartment (300) against the lid (200) of the first compartment (intended use), wherein the second compartment (300) is aligned with the second aperture (204 under 222) of the lid.  In particular, the dividing walls (118, 128) can function as a lattice to hold the formation of the second compartment against the lid.
Regarding claim 2, Young further discloses holding lattice comprising a first section (top half of 118 adjacent 108, Fig 2), a second section (bottom half of 118), a third section (128).
Regarding claims 5-7, Young further discloses the holding lattice capable of being made using the recited materials since it has the structure as recited.  Note that product by process limitations are given little patentable weight and so long as prior art has the structure as recited, then it can be made by the process as recited; in the instant case being made using the recited materials.
Regarding claim 9, Young further discloses first compartment (106) comprising a cylindrical wall (112).
Regarding claim 12, Young further teaches second compartment (300) sealed from first compartment (106) and capable of using crystallized sugar to do so since it has the structure as recited.  Note that product by process limitations are given little patentable weight.
Regarding claim 13, Young further discloses second compartment (300) sealed from first compartment (106) using a seal (308) covering a top of the second compartment (300).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Young in view of US Patent No. 3,730,374 to Picciano et al. (Picciano).
Regarding claim 3, Young teaches the device of claim 1 but does not teach the structure of the lattice as recited.  Picciano discloses a container (Fig 7) and in particular discloses a holding lattice (20) comprising first, second and third sections (21, 23, 24), wherein first section (21) is connected to second section (23) at a first angular portion that abuts a wall (1) of the first compartment at a first location, the second section (23) connected to third section (24) at a second angular portion that abuts the wall of the first compartment at a second location, the first location below and opposite the section location (Fig 8).  One of ordinary skill in the art would have found it obvious to substitute the holder of Young with the holder as taught by Picciano having the three section structure as recited in order to facilitate support of the second compartment.
Regarding claim 4, the modified Young further discloses first section (21, Picciano) abutting a bottom of the first compartment (1) (Fig 7, Picciano).

Claim 8, 10-11, 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Young in view of Applicant Admitted Prior Art (AAPA).
Regarding claim 8, Young discloses the device of claim 5 but does not teach the lattice coated with anti-corrosion coating.  However, since applicant did not challenge the official notice, AAPA discloses that anti-corrosion coating was known in the art to be applied to objects in corrosive environments and one of ordinary skill in the art would have found it obvious to incorporate such a coating to the lattice of Young to protect against corrosive materials that may be held in the compartments. 
Regarding claims 10-11, Young does not teach the wall (112) of the first compartment being aluminum or coated with anti-corrosion coating.  However, since applicant did not challenge the official notice, AAPA discloses that official notice is taken in that materials such as aluminum walls of a container were known in the art as well as walls of anti-corrosion coating.  One of ordinary skill in the art would have found it obvious to manufacture the container walls of aluminum and anti-corrosion coating in order to have a recyclable container capable of being storing corrosive material without the container corroding.
Regarding claims 14-15, Young teaches the device of claim 13 but does not teach the recited material of the seal.  However, since applicant did not challenge the official notice, AAPA discloses that seals to containers/compartments were known in the art to comprise metal foil or plastic film.  One of ordinary skill in the art would have found it obvious to manufacture the seal (308) to the second compartment (300) out of the recited materials in order to facilitate sealing.

Claim 1, 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 8,875,926 to Grajqevci in view of Young.
Regarding claim 1, Grajqevci discloses a device (Fig 1) for storing multiple fluids in multiple compartments (intended use), comprising a first compartment (12) for storing a first fluid (intended use), a second compartment (17) for storing a second fluid (intended use), wherein the second compartment (17) is within the first compartment (12) (Fig 2), a lid (16, 27, 26) of the first compartment (12) comprising a first aperture (16a) and a second aperture (16b), wherein the second compartment (17) is aligned with the second aperture (16b) of the lid.  Grajqevci does not teach a holding lattice for the second compartment.  Young discloses a device (1000) for storing multiple fluids in multiple compartments and in particular discloses a holding lattice (118, 128) for holding a second compartment (300).  One of ordinary skill in the art would have found it obvious to incorporate a holding lattice to Grajqevci as suggested by Young in order to facilitate support of the second compartment.
Regarding claim 16, Grajqevci further discloses second compartment (17) applies a pressure against lid (16) of the first compartment sealing the second compartment from first compartment (col. 2, ll. 5-15).
Regarding claim 17, as best understood, Grajqevci further discloses apertures being puncturable in that flaps (21, 22) can be punctured to form the apertures.
Regarding claim 18, Grajqevci further discloses lid comprising an opening mechanism (31) for opening the first and second aperture.
Regarding claim 19, Grajqevci further discloses opening mechanism comprising a pop tab (31).
Regarding claim 20, Grajqevci further discloses opening mechanism (31) located on lid (26) of the first compartment (12) such that the opening mechanism can be used to puncture first and second apertures (16a, 16b) (Figs 5, 7).

Response to Arguments
Applicant's arguments filed 6/1/2022 have been fully considered but they are not persuasive. Initially, it is noted that applicant does not argue the rejection of the dependent claims.  Applicant argues that Gonzalez does not teach a second compartment within the first compartment.  This is not persuasive because the first compartment is the entire hollow body of the can and the second compartment (22) is part of the first compartment and thus would be within the first compartment.  
In response to applicant's argument that Young does not teach a holding lattice for holding the second compartment against the lid of the first compartment, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT POON whose telephone number is (571)270-7425. The examiner can normally be reached Monday thru Friday, 8:30 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT POON/               Examiner, Art Unit 3735